Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The recited vacuum exhaust mechanism in claim 1.  It is described at para. 0026 of the specification, inter alia, as formed at least in part by thread-groove exhaust element 72 and opposed cylindrical structure 8a.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, last two lines, the phrase “after at least one of the slits serving as a boundary than before the slit” is indefinite for using unclear and nebulous terminology because is unclear which orientation, direction or configuration is intended using the terms “after” and “before” are relative terms that require a specific point of reference.  Suggest amending to use terms such as “upstream” or “downstream” or defining a preferred reference point or direction using axial, radial or longitudinal to define a frame of reference. Clarification and correction is required. 
In claim 2, the phrase “become smaller after at least one of a plurality of stator discs serving as a boundary than before” is indefinite for the same reasons set forth for usage of the corresponding terms in claim 1.  Clarification and correction is required. 
In claim 3, line 2, “opposed to each other” is indefinite because at least one spacer is being modified and it is unclear how one spacer can be opposed to itself in this case where only one spacer is being recited.  Clarification and correction is required.
In claims 6-12, the preamble of the claims set forth a single element, i. e., “spiral plate, spacer, rotating cylindrical body” as being provided in a preceding combination claim to the vacuum pump which also recites the single elements as part of the combination.  This renders the scope of the claims unclear in terms of whether these claim are intended to cover ONLY the separate elements alone or  additional elements included with the combination.  Clarification and correction is required. 

Claims 6-12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 6-12 recite a single element dependent upon a preceding combination claim that previously defines and recites the single element, i. e., “spiral plate, spacer, rotating cylindrical body” while not further defining or modifying the single element rendering it unclear how the subject matter from which the claims depends is being further limited. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaguchi et al. (U. S. Patent Application Publication No. 2009/0116959).
Regarding claim 1, Sakaguschi et al. discloses A vacuum pump (FIG.’s 1-4, Abstract) comprising: 
a housing 2 in which an inlet port 4 and an outlet port 6 (para.’s 0073, 0075 & 0076) are formed; 
a rotating shaft 7 (para. 0077) enclosed in the housing 2 and supported rotatably; 
spiral plates 9 (Id., rotor blades 9 interpreted as recited spiral plates due to  curvature of blade shape as formed on rotor body 9 although not shown in the drawing FIGs per se) disposed in a spiral form (para. 0078, “blade that extends radially from the shaft 7 in such a manner as to tilt through a predetermined angle from a plane perpendicular to the axis line” - interpreted as plates/blades 9 arranged in a spiral form because each plate/blade is arranged at an angle with respect to the perpendicular plane which forms a spiral where the blade/plate root intersects with the outer periphery of the shaft/cylinder1) on an outer peripheral surface of the rotating shaft 7 or of a rotating cylinder disposed on the rotating shaft, and provided with at least one slit (area in between blades 9); 
a stator disc 30 (para. 0098) provided in the slit of the spiral plates 9 (refer to an Annotated copy of Sakaguchi FIG. 3 attached below, as shown and indicated), with a predetermined space from the slit, and having a hole portion (center of disc 30) penetrating the stator disc 30; 
spacers 31a-31h (para. 0112) for fixing the stator disc 30; 
exhaust mechanism, interpreted as an equivalent to Applicant’s disclosed exhaust mechanism) for transferring, to the outlet port 6, gas sucked from the inlet port 4 by an interaction between the spiral plates 8, 9 and the stator disc 30 (according to well-known inherent operational principles of turbomolecular pumps), 
wherein outer diameters of the spiral plates 9 become smaller after at least one of the slits serving as a boundary (para. 0127, as currently understood, note boundary between spaces/plates as shown in FIG.’s 3 & 4a-c) than before the slit (Annotated Sakaguchi FIG. 3, as shown and indicated).


    PNG
    media_image1.png
    546
    616
    media_image1.png
    Greyscale

Annotated Sakaguchi FIG. 3 


	Re. claim 2, Sakaguchi discloses wherein inner diameters of the spacers 31f-31g (FIG.’s 3 & 4a-c, para.’s 0128-0132,  labelled as Group B) become smaller after at least one of a plurality of the stator discs 30 serving as a boundary than before the stator disc 30.
Re. claim 3, Sakaguchi discloses at least one of the spacers 31g-h opposed to each other via the stator disc 30 has a relief formation portion 31f which allows 
Re. claim 5, Sakaguchi discloses a horizontal position of a lower end of the relief formation portion 31f coincides with a horizontal position of an upstream surface of the spiral plate 9 which is opposed to the spacer 31 having the relief formation portion via a predetermined gap (FIG. 4c, gap between spaces and plate shown, formation portion interpreted as meeting claim limitation under broadest reasonable interpretation of the terms horizontal position and coincides because relief formation portion appears to be  located in the claimed manner as no preferred horizontal or vertical orientations have been recited or defined).
Re. claim 6, Sakaguchi discloses a spiral plate 9 which is provided in the vacuum pump according to any one of claim 1 (as set forth above, in light of aforesaid U.S.C. 112 issues).
Re. claim 7, Sakaguchi discloses a spacer (31a-31h) which is provided in the vacuum pump according to any one of claim 2 (as set forth above, in light of aforesaid U.S.C. 112 issues).
Re. claim 8, Sakaguchi discloses a rotating cylindrical body 8 comprising the spiral plate 9 according to claim 6 (as set forth above, in light of aforesaid U.S.C. 112 issues).
Re. claim 9, Sakaguchi discloses a spiral plate 9 which is provided in the vacuum pump according to claim 2 (as set forth above, in light of aforesaid U.S.C. 112 issues).
Re. claim 10, Sakaguchi discloses a spiral plate 9 which is provided in the vacuum pump according to claim 3 (as set forth above, in light of aforesaid U.S.C. 112 issues). 
Re. claim 11, Sakaguchi discloses a spacer 31g-31h which is provided in the vacuum pump according to claim 3 (as set forth above, in light of aforesaid U.S.C. 112 issues).
Re. claim 12, Sakaguchi discloses 9 rotating cylindrical body 8 comprising the spiral plate 9 according to claim 9 (as set forth above, in light of aforesaid U.S.C. 112 issues).

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4, the prior art of record either alone or in combination does not teach or fairly suggest the vacuum pump of claim 1 including each and every limitation in claims 2 and 3 and further wherein the relief formation portion has an 
It is the Examiner’s opinion that modifying the applied art to form the inclined portion arranged in the manner claimed would not be foreseeable without the benefit of the disclosure of the instant invention.  The relief formation portion 715 with the inclined portion 73 is depicted in Applicant’s FIG. 4.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the image of the hyperbolic spiral form, https://en.wikipedia.org/wiki/Spiral and picture a blade/plate attached to the cylinder surface at an angle which would coincide with a line similar to the line depicted in the form of a spiral.